
	
		I
		111th CONGRESS
		1st Session
		H. R. 996
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2009
			Mr. Nunes (for
			 himself and Mr. McCarthy of
			 California) introduced the following bill; which was referred to
			 the Committee on Natural
			 Resources, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To temporarily exempt certain public and private
		  development projects from any requirement for a review, statement, or analysis
		  under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.),
		  and for other purposes.
	
	
		1.Public, private, and
			 agricultural projects and activities
			(a)Exemption from
			 reviewDuring the 3-year period beginning on the date of
			 enactment of this Act, no public or private development project that is to be
			 carried out during that period (other than such a project for which a permit is
			 required under section 404 of the Federal Water Pollution Control Act (33
			 U.S.C. 1344) or that is to be carried out on wetland (as that term is defined
			 in section 1201 of the Food Security Act of 1985 (16 U.S.C. 3801)) shall be
			 subject to any requirement for a review, statement, or analysis under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
			(b)EmergenciesSection
			 10 of the Endangered Species Act of 1973 (16 U.S.C. 1539) is amended by adding
			 at the end the following:
				
					(k)EmergenciesOn
				the declaration of an emergency by the Governor of a State, the Secretary
				shall, for the duration of the emergency, temporarily exempt from the
				prohibition against taking, and the prohibition against the adverse
				modification of critical habitat, under this Act any action that is reasonably
				necessary to avoid or ameliorate the impact of the emergency, including the
				operation of any water supply or flood control project by a Federal
				agency.
					.
			(c)Jurisdiction
			 over covered energy projects
				(1)Definition of
			 covered energy projectIn
			 this subsection, the term covered energy project means any action
			 or decision by a Federal official regarding—
					(A)the leasing of
			 Federal land (including submerged land) for the exploration, development,
			 production, processing, or transmission of oil, natural gas, or any other
			 source or form of energy, including actions and decisions regarding the
			 selection or offering of Federal land for such leasing; or
					(B)any action under
			 such a lease.
					(2)Exclusive
			 jurisdiction over causes and claims relating to covered energy
			 projectsNotwithstanding any
			 other provision of law, the United States District Court for the District of
			 Columbia shall have exclusive jurisdiction to hear all causes and claims under
			 this subsection or any other Act that arise from any covered energy
			 project.
				(3)Time for filing
			 complaint
					(A)In
			 generalEach case or claim
			 described in paragraph (2) shall be filed not later than the end of the 60-day
			 period beginning on the date of the action or decision by a Federal official
			 that constitutes the covered energy project concerned.
					(B)ProhibitionAny cause or claim described in paragraph
			 (2) that is not filed within the time period described in subparagraph (A)
			 shall be barred.
					(4)District court
			 for the District of Columbia deadline
					(A)In
			 generalEach proceeding that is subject to paragraph (2)—
						(i)shall be resolved
			 as expeditiously as practicable and in any event not more than 180 days after
			 the cause or claim is filed; and
						(ii)shall take
			 precedence over all other pending matters before the district court.
						(B)Failure to
			 comply with deadlineIf an interlocutory or final judgment,
			 decree, or order has not been issued by the district court by the deadline
			 required under this subsection, the cause or claim shall be dismissed with
			 prejudice and all rights relating to the cause or claim shall be
			 terminated.
					(5)Ability to seek
			 appellate reviewAn
			 interlocutory or final judgment, decree, or order of the district court under
			 this subsection may be reviewed by no other court except the Supreme
			 Court.
				(6)Deadline for
			 appeal to the Supreme CourtIf a writ of certiorari has been granted by
			 the Supreme Court pursuant to paragraph (5)—
					(A)the interlocutory
			 or final judgment, decree, or order of the district court shall be resolved as
			 expeditiously as practicable and in any event not more than 180 days after the
			 interlocutory or final judgment, decree, order of the district court is issued;
			 and
					(B)all such
			 proceedings shall take precedence over all other matters then before the
			 Supreme Court.
					
